Citation Nr: 0516724	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of spinal 
meningitis with conversion features, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from April 1943 to December 
1945 with the U. S. Army and October 1947 to October 1957 
with the U. S. Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A December 2004 rating action assigned a 50 percent rating to 
the veteran's service-connected disorder, effective July 3, 
2001.  Even though the RO increased the schedular rating for 
the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2004 statement, a private physician indicated 
that the veteran is unemployable due to his service-connected 
disorder.  The veteran's representative in VA Form 646 dated 
in March 2005 indicated that the veteran is unemployable.  
The physician also indicated that the veteran has 
posttraumatic stress disorder (PTSD) related to military 
service.  The Board construes these statements as claims for 
entitlement to service connection for PTSD and a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These matters are referred to the RO 
for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he should be granted a higher 
evaluation for residuals of spinal meningitis with conversion 
features.  The most recent VA compensation and pension 
examination was conducted in June 2002.  The diagnoses 
included mild impairment of cognitive functions secondary to 
angioplasty and meningitis, presumably, and generalized 
anxiety disorder with depression.  Since then, the veteran 
reported that his symptomatology increased significantly.  VA 
outpatient records show that his psychotropic medication was 
increased in May 2004.  In addition to the veteran's 
conversion reaction, a private physician reported that the 
veteran has symptoms compatible with anxiety neurosis, 
depression, and PTSD.  The veteran's representative in a 
March 2005 VA Form 646 indicated that the veteran is 
unemployable and requested that the RO consider an 
extraschedular rating.  

In light the variously diagnosed psychiatric disorder and 
evidence of increased symptomatology, a more contemporaneous 
examination is necessary.  When a claimant alleges that his 
or her service-connected disability has worsened since the 
last examination, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected residuals of spinal 
meningitis with conversion features.  The 
examiner is asked to report on the 
presence or absence of the specific 
symptoms in the general rating formula 
for mental disorders, a copy of which may 
be found in the November 2004 
supplemental statement of the case, pp. 
7-8.  The examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents.  The examiner should 
also comment on degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected residuals of spinal meningitis 
with conversion features.  The examiner 
should reconcile the different 
psychiatric diagnoses and should specify 
which symptoms are associated with each 
of the disorder(s).  The examiner should 
specifically discuss whether or not the 
veteran's cognitive dysfunction and/or 
depression are part and parcel of the 
residuals of spinal meningitis with 
conversion features.  The examiner should 
provide the rationale for any opinion 
expressed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to the assignment 
of a higher evaluation for residuals of 
spinal meningitis with conversion 
features.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded the applicable time to 
respond thereto.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




